Rose, J.
Appeal from a judgment of the Supreme Court (Teresi, J.), rendered April 9, 2009 in Ulster County, upon a verdict convicting defendant of the crimes of robbery in the second degree, robbery in the third degree and grand larceny in the fourth degree.
Defendant was charged in 2007 with robbery in the first degree, burglary in the first degree, robbery in the second degree and grand larceny in the fourth degree. In May 2008, defendant pleaded guilty to burglary in the first degree in full satisfaction of the charges, with the understanding that he would be sentenced as a second violent felony offender to 11 years in prison, to be followed by five years of postrelease supervision. Prior to sentencing, defendant challenged his status as a second violent felony offender and County Court (McGrath, J.) ultimately vacated defendant’s plea. Following a jury trial, defendant was convicted of robbery in the second degree, robbery in the third degree and grand larceny in the fourth degree. He was ultimately sentenced, as a second violent felony offender, to an aggregate prison term of 12 years with five years of post-release supervision. Defendant now appeals.
We affirm. Defendant’s contention that County Court erred in vacating his plea is not preserved for our review due to his failure to object or make his position known to the court (see CPL 470.05 [2]). If we were to reach this issue, we would conclude that County Court did not abuse its discretion in vacating the plea prior to sentencing (cf. People v Calderon, 79 NY2d 61, 65-66 [1992] Matter of Kisloff v Covington, 73 NY2d 445, 450-451 [1989]; People v Rodriguez, 27 AD3d 585, 587 [2006], lv denied 7 NY3d 762 [2006]).
Mercure, J.P., Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.